              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,

 v.                                                Case No. 17-CR-124-2-JPS


 MARCUS HUTCHINS,                                                  ORDER

                            Defendant.


       The defendant, Marcus Hutchins, was sentenced on July 26, 2019 to

a term of time served and one year of supervised release. (Docket #139–

#141). On August 21, 2019, Defendant filed a motion requesting the release

of his cash bond in the amount of $30,000.00, which was posted by Tarah

Wheeler on August 7, 2017 in the United States District Court for the District

of Nevada, and was subsequently transferred to this Court. See (Docket #11,

#74). The government does not oppose this motion. Therefore, the Court

will grant Defendant’s motion and order that the cash bond be returned.

       Accordingly,

       IT IS ORDERED that Defendant’s unopposed motion for return of

his bond (Docket #143) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that the Clerk of Court release the bond

money being held as bail for Defendant. The funds shall be returned to

Tarah Wheeler, 4742 42nd Avenue SW #352, Seattle, WA 98116.




 Case 2:17-cr-00124-JPS Filed 08/28/19 Page 1 of 2 Document 144
    Dated at Milwaukee, Wisconsin, this 28th day of August, 2019.

                              BY THE COURT:




                              J.P. Stadtmueller
                              U.S. District Judge




                           Page 2 of 2
Case 2:17-cr-00124-JPS Filed 08/28/19 Page 2 of 2 Document 144
